internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi -- plr-153901-02 date date legend taxpayer project state state law dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting a private_letter_ruling regarding sec_45 of the internal_revenue_code taxpayer represents the following facts taxpayer is currently developing project in state project will produce electricity from wind project will generate wind_energy and deliver power to customers in the wholesale power market taxpayer is currently negotiating a power purchase agreement with an unrelated party to sell electricity produced by project state law provides a state_income_tax credit for electricity produced from certain renewable resources including wind and sold to an unrelated_person the amount of the state_income_tax credit is based upon the amount of electricity produced and not the capital cost of construction or acquisition taxpayer is not obligated to reinvest any proceeds attributable to the credit in project or any other project for producing electricity from renewable resources sec_45 provides a federal_income_tax credit for electricity produced from certain renewable resources including wind and sold to an unrelated_person plr-153901-02 sec_45 provides that the amount of the credit determined under sec_45 with respect to any project for any taxable_year determined after the application of sec_45 and shall be reduced by the amount that is the product of the amount so determined for the year and a fraction a the numerator of which is the sum for the taxable_year and all prior taxable years of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project and iv the amount of any other credit allowable with respect to any property that is part of the project and b the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years the amounts under the preceding sentence for any taxable_year shall be determined as of the close of the taxable_year sec_29 provides a similar reduction in the credit allowed by sec_29 relating to the production and sale of fuel from a nonconventional source regarding the reduction provided by sec_29 the conference_report h_r conf_rep no 96th cong 2d sess 1980_3_cb_245 states the following to the extent that the sec_29 credit is available for the production and sale of any of the eligible sources it is reduced in proportion to federal state and local grants subsidized energy loans and tax-exempt_financing provided in connection with the construction or acquisition of the facility or its equipment see also revrul_85_77 1985_1_cb_15 plr-153901-02 the state_income_tax credit provided by state law is directly attributable to the amount of electricity produced and sold by project and not to the capital cost of construction or acquisition of project accordingly based solely on the representations and the relevant law set forth above we conclude that the amount of any credit under sec_45 will not be reduced under sec_45 because of the state_income_tax credit provided by state law no opinion is expressed or implied regarding the application of any other provisions of the code or income_tax regulations specifically we express no opinion on whether any other requirement of sec_45 is met according to the power_of_attorney on file with the ruling_request a copy of this letter is being sent to taxpayer and taxpayer’s other authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours s susan j reaman susan j reaman branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
